DETAILED ACTION
Claims 1-19 are pending, and claims 1-9 are currently under review.
Claims 10-19 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/08/2021 has been entered.  Claims 1-19 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/08/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decker et al. (US 2016/0022863).
Regarding claim 1, Decker et al. discloses a magnesium alloy material [abstract]; wherein said alloy has exemplary compositions as seen in table 1 below [alloys 5, 10, example11].  The examiner notes that the disclosed alloy compositions of Decker et al. fall within the instantly claimed compositional ranges and formulas (1) and (2), which is prima facie evidence of anticipation.  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Example 11 (wt.%)
Alloy 5 (wt.%)
Alloy 10 (wt.%)
Zn
0 – 3
0.91
2.1
1
Ca
0 – 1.5
0.32
0.6
0.45
Mn
0 – 1
0.38
0.36
0.4
Al
0 – 0.3
0
0
0
Mg
Balance
Balance
Balance
Balance


Regarding claims 2-3 and 8-9, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. does not expressly teach a maximum texture intensity, LDH value, or secondary Mg-Ca phase characteristics as claimed.  However, the examiner submits that these features would have been expected in the alloy of Decker et al. as will be further explained.  

Decker et al. discloses a similar alloy composition as explained above (see previous).  Decker et al. further discloses a similar manufacturing method of casting and melting, homogenizing at 400 degrees C for 24 hours which meets the homogenizing of the instant invention, hot rolling at 200 degrees C at a reduction ratio of greater than 50% which meets the hot rolling of the instant invention, annealing at 400 degrees C for 4 hours which meets the optional annealing of the instant invention, and then final annealing at 200 degrees C for 2 hours which meets the final annealing of the instant invention [0071-0073, tableV].  Decker et al. further discloses that example 11 is manufactured in a similar manner as explained above, wherein the only difference is that hot rolling is substituted for hot extrusion [0084].  
Therefore, since Decker et al. discloses an anticipatory alloy composition and method of manufacture that closely resembles that of the instant invention, the examiner submits that similar features of a maximum texture intensity and 
Regarding claims 4-5, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. further discloses that alloy 5 and example 11 both achieve yield strengths and tensile strengths that fall within the instantly claimed ranges [tableV, XII].  See MPEP 2131.03.
Regarding claim 6, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. further discloses that example 11 achieves an elongation value that falls within the instantly claimed ranges [tableXII].  See MPEP 2131.03.
Regarding claim 7, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. further discloses that alloy 10 achieves a grain size of 19 micrometers, which falls within the instantly claimed grain size range [table VIII].  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2016/0022863).
Regarding claim 1, Decker et al. discloses a magnesium alloy [abstract]; wherein said alloy can have an exemplary composition as seen in table 2 below [alloy 3].  Decker et al. also further discloses a broad alloy composition also seen in table 2 below [abstract]. The examiner notes that the overlap and closeness between the disclosed compositions of Decker et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Specifically, the examiner submits that the disclosed composition of alloy 3 is substantially close to the claimed formula (1) such that prima facie evidence of obviousness exists because it is not apparent to the examiner as to how the mere difference of 0.3 weight percent in formula (1) would result in any patentably distinct differences between the alloy of Decker et al. relative to that of the instant claim.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Decker et al. Broad (wt.%)
Alloy 3 (wt.%)
Zn
0 – 3
0.85 – 1.4
1.3
Ca
0 – 1.5
0.2 – 0.5
0.3
Mn
0 – 1
0.2 – 0.5
0.27
Al
0 – 0.3
0
0
Mg
Balance
Balance
Balance


Regarding claims 2-3 and 7-9, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. does not expressly teach a maximum texture intensity, LDH value, or secondary Mg-Ca phase characteristics as claimed.  However, the examiner submits that these features would have been expected in the alloy of Decker et al. as will be further explained.  
Specifically, the instant specification discloses obtaining the claimed alloy by melting and casting magnesium alloy raw materials having the claimed composition, homogenizing at 300 to 500 degrees C for 5 to 30 hours, hot rolling at 150 to 400 degrees C to a reduction ratio of at least 40%, optional intermediate annealing at 300 to 500 degrees C for less than 5 hours, and then final annealing at 200 to 500 degrees C for less than 5 hours [p.15-19 of instant specification].  The instant specification teaches obtaining these features in order to secure good mechanical properties of formability (ie. elongation/ductility) and strength [p.12-13 spec.].
Decker et al. discloses an overlapping and close alloy composition as explained above (see previous).  Decker et al. further discloses a similar manufacturing method of casting and melting, homogenizing at 400 degrees C for 24 hours which meets the homogenizing of the instant invention, hot rolling at 200 degrees C at a reduction ratio of greater than 50% which meets the hot rolling of the instant invention, annealing at 400 degrees C for 4 hours which meets the optional annealing of the instant invention, and then final annealing at 200 degrees C for 2 hours which meets the final annealing of the instant invention [0071-0073, tableV].  

Regarding claims 4-6, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. further discloses that alloy achieves a yield strength, tensile strength, and elongation value that all fall within the instantly claimed ranges [tableXII].  See MPEP 2131.03.  Alternatively, Decker et al. also broadly discloses an alloy yield strength range of 150 to 220 MPa and an elongation range of 15 to 35 percent, which overlaps with the instantly claimed ranges of yield strength and elongation [0030, 0032].  See MPEP 2144.05(I).  Specifically, although Decker et al. does not specific a tensile strength, the examiner submits that tensile strength is commonly known to be more than the yield strength as recognized by one of ordinary skill.  See MPEP 2145(II).  Thus, the aforementioned disclosure of Decker et al. also further suggests a tensile strength of greater than 150 to 220 MPa, which overlaps with the claimed tensile strength range.
Regarding claim 7, Decker et al. discloses the alloy of claim 1 (see previous).  Decker et al. also broadly discloses a grain size of less than 5 .

Response to Arguments
Applicant's arguments, filed 4/08/2021, regarding the rejections over Decker et al. have been fully considered but they are not persuasive.
Applicant argues that the examples of Decker et al. do not anticipate the newly amended formula 1 wherein Zn/Ca has a value from 1.75 to 4.  The examiner cannot concur.  As determined by the examiner, all of the examples of Decker et al. as relied upon in the previous and current 102 rejections fall within the claimed formula (1).  Although applicant alleges that example 11 of Decker et al. achieves a formula (1) value of 0.02, the examiner cannot concur because example 11 of Decker et al. expressly requires 0.91 weight percent of Zn and 0.32 weight percent Ca [abstract, 0084].  Thus, the value of Zn/Ca of example 11 of Decker et al. results in a value of approximately 2.84 which meets claimed formula (1), not a value of 0.02 as alleged by applicants.  
It is noted that the previous 103 rejections over Decker et al. have not been rebutted by applicants.  Therefore, said 103 rejection still stand.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NICHOLAS A WANG/Examiner, Art Unit 1734